Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/556,759 MAGNETIC SUSPENSION SYSTEM filed on8/30/2019.  Claims 1-11 and 21-29 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 2/13/2021 and 8/30/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Election/Restrictions
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/23/2021.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-5, 7, 8, 21, 24, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 10829171 to Parrott.
	With regards to claim 1, the patent to Parrott discloses a device having a plate-shaped support structure (See Figure 5) having an area provided with a ferromagnetic characteristic (metal, See Col. 3, lines 36), and a carriage (100) comprising a magnet (118) exerting a magnetic attraction force between the carriage and the support structure, wherein the carriage comprises a friction reducing device (120, See Col. 3, lines 14-41, roller 310), and a drive device (104) configured to drive a motion of the carriage upon the support structure in an arbitrary predetermined direction, the drive device being separate from the friction reducing device.
	With regards to claim 3, Parrott teaches, wherein the drive device comprises at least two rollers (104) configured to roll upon the support structure.
	With regards to claims 4 and 28, Parrott teaches wherein the drive device comprises a preload element/coiled spring (124) configured to press a defined roller against the support structure.
	With regards to claim 5, Parrott teaches wherein the drive device has an actuator (314, 316) configured to actuate the preload element to press the defined roller against the support structure.
	With regards to claim 7, Parrott teaches  a removal device (116, 314, 316 and pressure sensor 322) configured to remove the carriage from the support structure.

	With regards to claim 21, Parrott teaches wherein the plate-shaped support structure is formed of steel (See Col. 1, line 28).
	With regards to claim 24, Parrott teaches wherein the magnet is a permanent magnet.
	With regards to claim 29, Parrott teaches wherein the preload element is configured to press a support block (102) supporting a shaft (See Figure 3) of one of the defined roller towards the support structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10829171 to Parrott and in view of United States Patent No. 5633707 to Seemann.
With regards to 2, Parrott teaches wherein the drive device has a motor (See Col. 6, line 25) to drive the motion of the carriage in the predetermined direction
Parrott does not specifically teach that the motor is electric, or the specifics of controlling the motor.
Seemann teaches a robot driven by an electric motor (24) and a control device (computer) which are used to activate the motors to drive the device.  
With regards to claim 25, Seemann also teaches that wherein the control device is provided with a remote control (radio control).
It would have been obvious to one of ordinary skill in the art to have used an electric motor, a computer control and a remote control to the device because automating a device has been held to be obvious and all of these additions would further automate the device of Parrott.  
With regards to claim 26, it would be obvious to one of ordinary skill to use the n the electric motor as a braking system to cause the carriage to stay in place, for keeping the device in the location as desired.  
With regards to claim 27, duplication of parts with the same function has been held to be obvious and it would be obvious that the at least two rollers are driven by separate electric motors, because adding a motor is a duplication of parts performing the same function of driving the rollers. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No.10829171 to Parrott and in view of United States Patent No. 6671582 to Hanely.
With regards to claim 6, Parrott teaches rollers but does not teach wherein the rollers comprise low-pressure tires.
Hanely teaches a moving robot with lower pressure tires (See figure 5), used for accommodating different types of surfaces.  It would have been obvious to one of skill in the art to have used low pressure balloon tires in order to be able to use the device on non-planar surfaces.  

Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No.10829171 to Parrott.
With regards to claim 9, Parrott teaches an adjustable leg (116) and it would be obvious to have made the leg a bolt configured to approach the support structure when being rotated in a predefined rotational direction.  This is Official Notice that using a bolt to adjust position is obvious.  
With regards to claim 23, Parrott teaches rollers as friction reducing devices, and this is Official Notice that rollers and balls are interchangeable as bearings to reduce friction because they perform the same function.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No.10829171 to Parrott and in view of United States Patent No. 6000484 to Zoretich et al.
	With regards to claim 22, Parrott does not teach wherein the plate-shaped support structure is attached to a ceiling in a room, however Zoretich et al. teaches a device for attaching to a ceiling (See Col. 4, line 49) and it would be obvious to have the device on a ceiling surface which may be hard to reach by the user.  

Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        6/4/21